Citation Nr: 0805454	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-34 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a respiratory 
disability, to include rhinitis and sinusitis.

4.  Entitlement to service connection for left ear hearing 
loss disability. 

5.  Entitlement to an initial evaluation in excess for 40 
percent for service-connected degenerative disc disease of 
the lumbosacral spine.

6.  Entitlement to an initial compensable evaluation for 
service-connected right hip strain, status post fracture and 
dislocation.

7.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus, to include a separate 10 percent rating 
for each ear.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, denied service 
connection for bilateral hearing loss disability, and granted 
service connection for tinnitus and assigned a 10 percent 
evaluation.  The rating decision also increased the veteran's 
evaluation for his service-connected low back disability from 
noncompensable to 20 percent disabling, effective July 12, 
2002, and continued the noncompensable evaluation in effect 
for the veteran's service-connected right hip disability.  By 
a rating decision in June 2005, service connection was 
granted for right ear hearing loss disability.  As such, the 
Board will consider entitlement to service connection for 
only left ear hearing loss disability.

The matter also comes on appeal from a November 2004 rating 
decision that denied service connection for hypertension, and 
sinusitis and allergic rhinitis, and a July 2005 rating 
decision that denied service connection for a heart 
disability.  

The record also reflects that in a December 2003 rating 
decision, the RO increased the evaluation for the veteran's 
low back disability from 20 percent disabling to 40 percent 
disabling, effective September 19, 2002.  However, the RO, in 
a June 2005 rating decision found that there was a clear and 
unmistakable error in the evaluation for the veteran's low 
back disability, and retroactively increased the veteran's 
evaluation to 40 percent, effective July 12, 2002.

The issues of entitlement to service connection for a 
respiratory disability, an increased evaluation for tinnitus, 
an increased evaluation for a low back disability, and an 
increased evaluation for a right hip disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Hypertension has been shown by competent evidence to be 
causally related to the veteran's active service.

2.  The competent evidence of evidence does not demonstrate 
that the veteran has a currently diagnosed heart disability.

3.  The competent clinical evidence of record does not 
demonstrate that the veteran has current left ear hearing 
loss disability for VA purposes.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

2.  A heart disability was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

3.  Left ear hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of September 2002, October 2003, September 2004, and May 
2005, and June 2005 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence, and requested that he submit any evidence 
in his possession pertaining to the claims.  

The Board observes that the aforementioned letters did not 
provide the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.  However, with 
respect to the veteran's claims for service connection for a 
heart disability and a left ear hearing loss disability, the 
Board, despite the inadequate notice provided to the veteran 
on these latter two elements, finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection for those two issues, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

With respect to his claim for service connection for 
hypertension, the Board notes that the veteran was also not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date in the event 
of award of the benefit sought.   However, despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board, in granting service connection for the 
disability at issue, finds no prejudice to the veteran in 
proceeding with the issuance of a final decision because the 
AOJ will be responsible for addressing any notice defect with 
respect to the rating and effective dates elements when 
effectuating the award.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claims.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  


With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA and private 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and arteriosclerotic heart disease, and/or 
sensorineural hearing loss, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in, or aggravated by, such service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

1.  Hypertension

The veteran asserts that service connection is warranted for 
hypertension.  In order to establish service connection on a 
direct incurrence basis, the veteran must provide evidence of 
a current disability, and in-service injury or disease, and a 
nexus between the current disability and in-service injury or 
disease.  With respect to a current disability, post-service 
treatment records reflect that the veteran has been diagnosed 
with, and treated for, hypertension.  With respect to an in-
service injury or disease, although the veteran's service 
medical records are negative for any complaints or findings 
of hypertension, such records reflect that the veteran had 
elevated blood pressure readings on several occasions.  As to 
the etiology of the veteran's current hypertension, a private 
physician, in August 2004, stated that the veteran "has 
essentially had high blood pressure since the initial 
discovery in March 1977."  However, in a letter dated in 
February 2005, another private physician, who apparently 
reviewed the veteran's claims file, noted that the veteran's 
service medical records documented numerous references to 
elevated blood pressure readings.  Based on such findings, 
the physician opined that it was at least as likely as not 
that the veteran's current hypertension had its onset in 
service.  In weighing the probative value of both opinions as 
to the etiology of the veteran's hypertension, the Board 
finds that both are competent, probative pieces of evidence.  
Thus, the Board finds that the evidence of record is in 
equipoise in this regard, and as such, with resolution of 
doubt in the veteran's favor, supports a finding of 
entitlement to service connection for hypertension.  

2.  Heart Disability

The veteran asserts that service connection is warranted for 
a heart disability.  With respect to an in-service injury or 
disease, the veteran's service medical records do not 
demonstrate that he ever complained of, or was treated for a 
heart disability.  Indeed, on reports of medical examination 
dated in  July 1968, August 1969, April 1970, April 1971, 
April 1973, April 1974, and May 1975, examiners reported that 
the veteran's heart was normal.  He also denied a history of 
heart trouble, palpation or pounding heart, or pain or 
pressure in the chest on the May 1975 report of medical 
history taken in conjunction with his separation examination.

With respect to a current disability, VA treatment records 
reflect that the veteran's active outpatient medications 
include Metoprolol, which was prescribed for the veteran's 
heart and blood pressure.  However, no post-service VA or 
private treatment record demonstrates that the veteran has in 
fact complained of, been treated for, or diagnosed with, a 
heart disability.  

Therefore, as the evidence of record does not demonstrate 
that the veteran has a currently diagnosed heart disability, 
the Board concludes that an award of service connection is 
not justified.  Support for this conclusion is found in 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) where the 
Court found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

Thus, although the veteran asserts that he has a current 
heart disability that is related to service, the negative 
evidence of record is of greater probative value than his 
statements in support of his claim.  Therefore, as the 
competent evidence of record fails to establish that the 
veteran has a current heart disability that is related to his 
active military service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a heart disability.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2007), but does not find that the evidence 
is of such approximate balance as to warrant its application.

3.  Left Ear Hearing Loss

The veteran also asserts that service connection is warranted 
for left ear hearing loss disability.   In terms of an in-
service injury or disease, the veteran's service medical 
records do not refer to a complaint or finding of left ear 
hearing loss while in service.  The record reflects that the 
veteran underwent audiometric testing on numerous occasions 
during service.  However, none of the results from these 
evaluations (which reflected pure tone thresholds that ranged 
from 0 to 20 decibels) demonstrate left ear hearing loss, as 
defined by Hensley v. Brown, 5 Vet. App. 155 (1993), hearing 
loss "disability" for VA compensation purposes, per 38 
C.F.R. § 3.385, or a change in hearing ability that has been 
noted to be clinically significant.

The Board notes that, although left ear hearing loss was not 
demonstrated in service, the Board observes that the veteran 
can establish service connection on the basis of post-service 
evidence of a nexus between current hearing loss disability 
and service.  38 C.F.R. § 3.303(d); See Hensley v. Brown, 5 
Vet. App. 155 (1993).  Also, under 38 U.S.C.A. § 1154 (a) 
(West 2002), the VA is required to consider the veteran's 
contentions in conjunction with the circumstances of his 
service. 

The veteran's DD Form 214 reflects that his primary military 
occupational specialty while in the Air Force was that of an 
aerospace physiologist.  His service medical records also 
reflect that he had also been a student pilot. As such, the 
Board finds that it would have been consistent with the 
circumstances of the veteran's service for him to have been 
exposed to noise in service.  

However, the record does not reflect that the veteran has 
current left ear hearing loss "disability" for VA purposes.  
In this regard, on VA audiological evaluation in September 
2002, the reported pure tone thresholds, in decibels, were as 
follows:  




HERTZ


500
1000
2000
3000
4000
5
5
10
15
25

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  

The Board observes that the 25 decibel auditory threshold at 
the 4000 Hertz level reflects impaired hearing.  Normal 
hearing is from 0 to 20 decibels, and higher levels indicate 
some degree of hearing loss.  See, Hensley v. Brown, Vet. 
App. 157 (1993).  Nevertheless, the Board finds that such 
impaired hearing does not rise to the level of hearing loss 
"disability" for VA purposes.  As stated above, for the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or 
when the thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2007).  

The Board also observes that the veteran also submitted to 
audiological evaluation in June 2002.  However, the 
evaluation report contains the uninterpreted results of his 
pure tone threshold evaluation.  The Board notes that it is 
precluded from interpreting pure tone threshold results in 
order to determine the severity of the veteran's current 
hearing loss.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).

Thus, in the absence any evidence to the contrary, the Board 
concludes that the competent evidence of record fails to 
demonstrate that the veteran has current left ear hearing 
loss disability for VA purposes.  Although the veteran 
asserts that he has current left ear hearing loss disability 
that is etiologically related to service, he, as a layperson, 
is not competent to provide an opinion requiring medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  Although the 
Board concludes that the evidence is sufficient to establish 
that the veteran was exposed to noise in service, the 
competent evidence of record fails to establish the presence 
of current left ear hearing loss disability for VA purposes.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for left ear hearing loss disability.


ORDER

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for a heart disability is 
denied.

Entitlement to service connection for left ear hearing loss 
disability is denied.


	(CONTINUED ON NEXT PAGE)




REMAND

The record reflects that in February 2003, the veteran 
submitted a Notice of Disagreement with the November 2002 
rating decision that granted service connection for tinnitus 
and assigned a 10 percent evaluation, effective July 12, 
2002.  The RO readjudicated the claim in a February 2003 
decision.  However, it does not appear that a Statement of 
the Case has been issued.  It also does not appear that the 
veteran has withdrawn the issue from appeal. Thus, in view of 
the foregoing, the Board finds that the issue of an increased 
evaluation for tinnitus has been placed in appellate status 
by the filing of a NOD as to this issue.  In Manlincon v. 
West, 12 Vet. App. 238 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that in these 
circumstances where a Notice of Disagreement is filed, but a 
Statement of the Case has not been issued, the Board must 
remand the claim to the RO to direct that a Statement of the 
Case be issued.

With respect to the duty to the assist, VA must make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2007).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).

The veteran asserts that service connection is warranted for 
a respiratory disability, to include sinusitis and rhinitis.   
Post-service treatment records reflect that the veteran has a 
respiratory disability, including vasomotor rhinitis and 
allergies for which he has been prescribed Flunisolide and 
Singulair.  His service medical records reflect that on 
numerous occasions he was treated for, a respiratory 
disability that was alternatively diagnosed as an unspecified 
virus infection of the upper respiratory tract, an upper 
respiratory infection, sinusitis, and a common cold.  With 
respect to the etiology of current respiratory symptomology, 
a private physician in July 2004 indicated that the veteran 
had had sinusitis and allergic rhinitis in service and that 
he had experienced "persistent problems with rhinitis since 
that time and it is conceivable that his allergies and 
rhinitis during the time in the service are directly related 
to the time he was in the service."  The Board, in reviewing 
the private physician's opinion finds that it is logically 
inconsistent and confusing, and thus not competent, probative 
medical evidence.  

The veteran was also afforded a VA examination for his 
current respiratory disability in November 2004.  However, 
the examiner opined that the veteran's current vasomotor 
rhinitis was not at least as likely as not due to his service 
in the military.  According to the examiner, "the reason 
that I come to this conclusion is that the patient did have a 
unique occupation while in the Air Force and he was involved 
with the training of recruits in the hypobaric and hyperbaric 
oxygen chambers." Although the examiner indicated that he 
reviewed the veteran's claims file prior to rendering his 
opinion, he did not reference any of the veteran's numerous 
documented respiratory complaints in service.  Therefore, as 
such critical evidence was apparently not taken into 
consideration by the November 2004 VA examiner, the Board 
finds that a new examination and clinical opinion, in which 
such evidence is considered, is warranted.  Such would be 
useful in the de novo adjudication of the veteran's claim.

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

With respect to the veteran's claim for an increased 
evaluation for his service-connected low back disability, the 
record reflects that he was last examined for such condition 
in November 2003.  Although the record demonstrates that he 
has received VA treatment for his low back disability, such 
treatment records do not provide the information that is 
necessary to properly rate the veteran's low back disability.  
Thus, as the information in the treatment records is 
insufficient and the findings from the November 2003 VA 
examination may not reflect the current state of the 
veteran's low back disability, the Board finds that a new 
examination is warranted.  Under 38 C.F.R. § 3.326(a) (2007), 
a VA examination will be authorized where there is a 
possibility of a valid claim.  Such information would be 
useful in the de novo adjudication of the veteran's claim.

The veteran also asserts that an increased evaluation is 
warranted for his service-connected right hip disability.  He 
was last examined for such condition in September 2002.  
Thus, as the information from this examination may not 
reflect the current state of the veteran's right hip 
disability, the Board finds that a new examination is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), as well as 38 
U.S.C.A. 5102, 5103, and 5103A, 38 
C.F.R. § 3.159, and any other applicable 
legal precedent.  Specifically, the 
appellant and his representative should 
be informed as to the information and 
evidence necessary to substantiate his 
claim for service connection for a 
respiratory disability, as well as his 
claims for an increased evaluation for 
his service-connected low back 
disability and a right hip disability, 
including which evidence, if any, the 
veteran is expected to obtain and 
submit, and which evidence will be 
obtained by VA.  The veteran should also 
be advised to send any evidence in his 
possession pertinent to his appeal to 
the VA.  Additionally, the veteran 
should be advised of what information 
and evidence not previously provided, if 
any, will assist in substantiating or is 
necessary to substantiate the elements 
of the claims, including notice that a 
disability rating and an effective date 
will be assigned if service connection 
is awarded.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for a respiratory disability 
since his discharge from service, and low 
back disability and a right hip since 
July 2002.  After securing the necessary 
authorizations for release of this 
information, seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

3.  The RO should issue a Statement of 
the Case reflecting its adjudication of 
the issue of entitlement to an initial 
evaluation in excess of 10 percent for 
tinnitus, to include a separate 10 
percent rating for each ear.  The veteran 
should be afforded the appropriate period 
of time to respond.  The veteran should 
also be advised that a timely substantive 
appeal must be received to warrant 
appellate consideration of this issue.
		
4.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of his current respiratory 
disability, to include rhinitis and 
sinusitis.  The examiner should be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that any current respiratory disability 
is etiologically related to the 
documented respiratory conditions noted 
on numerous occasions in service, or any 
other incident of service, to include 
training recruits in hypobaric and 
hyperbaric oxygen chambers. 

All necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

5.   Schedule the veteran for a VA 
orthopedic examination in order to 
ascertain the severity of his right hip 
and low back disabilities.  The examiner 
should specifically indicate the ranges 
of motion of the veteran's right hip and 
spine.

The orthopedic examiner should comment on 
any functional impairment due to pain and 
the pathology associated with pain should 
be described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.
		
6.  Following completion of the above, 
the issues on appeal should be 
readjudicated.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as indicated.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


